     Case 1:19-cr-00025-DAD-BAM Document 36 Filed 05/05/20 Page 1 of 4


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   YULIANA GAYTAN-IGNACIO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00025-DAD-BAM

12                       Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13   vs.

14   MIGUEL LOPEZ ALCALA,                          DATE: September 28, 2020
     YULIANA GAYTAN-IGNACIO,                       TIME: 1:00 p.m.
15                                                 JUDGE: Hon. Barbara A. McAuliffe
                         Defendants.
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto through their

19   respective counsel, that the status conference scheduled for May 11, 2020 at 1:00 p.m. be
20   continued to September 28, 2020 at 1:00 p.m.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in

22   the Eastern District of California scheduled to commence before June 15, 2020, and allows

23   district judges to continue all criminal matters to a date after June 1. This and previous General

24   Orders were entered to address public health concerns related to COVID-19. At the Court’s

25   direction, the parties met and conferred regarding the status of defense counsel’s discovery

26   review, investigation, and preparedness for trial. The parties agree that additional time is
27   necessary for defense preparation, investigation, and pre-plea negotiations, and the proposed date

28   of September 28, 2020 will allow sufficient time for the parties to engage in the tasks set forth
     Case 1:19-cr-00025-DAD-BAM Document 36 Filed 05/05/20 Page 2 of 4


 1   above notwithstanding any delays caused by the public health crisis.
 2           To date, the government has provided discovery in the form of investigative reports,
 3   bodycam footage, and other video or audio files. Defense counsel continues to communicate
 4   with the government regarding additional specific discovery requests. Additionally, the parties
 5   are actively engaged in plea negotiations and exchanging information in order to advance
 6   negotiations and ensure all parties have complete information to consider in reaching an
 7   agreement. The parties will need additional time resolve the case or, alternatively, determine a
 8   motion schedule to propose to the Court. Once a revised formal plea offer is finalized, counsel
 9   for Ms. Gaytan-Ignacio will need time to travel to Southern California in order to review the
10   offer with Ms. Gaytan-Ignacio in person, in the Spanish language. At this time, travel is delayed
11   as a result of the public health crisis and counsel for Ms. Gaytan-Ignacio does not anticipate
12   being able to meet with her client in person until at least July, 2020, or sometimes thereafter.
13           //
14           //
15           //
16
17
18
19
20
21
22
23
24
25
26
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and         -2-
      Order to Continue Status Conference
     Case 1:19-cr-00025-DAD-BAM Document 36 Filed 05/05/20 Page 3 of 4


 1           Based on the foregoing, the parties agree that the ends of justice are served by resetting
 2   the status conference date outweigh the best interest of the public and the defendant in a speedy
 3   trial. Therefore the parties agree that time up to an including September 28, 2020, is excludable
 4   pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 5
 6                                                           Respectfully submitted,
 7                                                           MCGREGOR SCOTT
                                                             United States Attorney
 8
 9   DATED: May 5, 2020                                      /s/ Stephanie Stokman
                                                             STEPHANIE STOKMAN
10                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
11
12                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
13
14   DATED: May 5, 2020                                      /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
15                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
16                                                           YULIANA GAYTAN-IGNACIO
17
     DATED: May 5, 2020                                      /s/ Mark Coleman
18                                                           MARK COLEMAN
                                                             Attorney for Defendant
19                                                           MIGUEL LOPEZ ALCALA
20
21
22
23
24
25
26
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and           -3-
      Order to Continue Status Conference
     Case 1:19-cr-00025-DAD-BAM Document 36 Filed 05/05/20 Page 4 of 4


 1
 2                                              ORDER
 3           IT IS SO ORDERED that the status conference currently scheduled for May 11, 2020 at
 4   1:00 p.m. is hereby continued to September 28, 2020 at 1:00 p.m. before Magistrate Judge
 5   Barbara A. McAuliffe. The time period between May 11, 2020 and September 28, 2020, is
 6   excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv),
 7   as the ends of justice served by granting the continuance outweigh the best interest of the public
 8   and the defendant in a speedy trial.
 9
     IT IS SO ORDERED.
10
11      Dated:      May 5, 2020                               /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and         -4-
      Order to Continue Status Conference
